        Case 7:20-cv-01889-NSR Document 45
                                        44 Filed 01/13/21 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                              X                             1/13/2021
MARK RYAN,
                               Plaintiff,                                Docket No. 7:20-cv-1889
                -against-

BALLARD MARINE, LLC,
BALLARD MARINE CONSTRUCTION, LLC
TAPPAN ZEE CONSTRUCTORS, LLC
RESOLVE MARINE SERVICES, INC AND
RESOLVE MARINE GROUP, INC.,

                               Defendants.

                                                              X


                              STIPULATED PROTECTIVE ORDER

        WHEREAS the parties in this action may from time to time be required to produce

documents or provide testimony; and

        WHEREAS the parties in this action agree that certain documents, information and other

things requested from the parties or from non-parties during discovery should be kept

confidential in order to protect the legitimate business interests and privacy rights of the parties,

non-parties and their respective business associates and further agree that such documents,

information and things may be eligible for protection under Fed. R. Civ. P. 26(c); and

        WHEREAS the parties have stipulated to and request that the Court enter this Stipulated

Protective Order,

        IT IS HEREBY ORDERED that the parties shall follow the procedures set forth below

with respect to documents, information or other things received from any party or non-party:

  The term "document" shall be synonymous in meaning and equal in scope to the usage of that term in Rule
34(a)(1)(A) of the Federal Rules of Civil Procedure and shall include every writing and recording within the
meaning given those terms in Rule 1001 of the Federal Rules of Evidence.
       Case 7:20-cv-01889-NSR Document 45
                                       44 Filed 01/13/21 Page 2 of 15




       1.      Proceedings and Form of Information Governed

       This Stipulated Protective Order shall govern any document, information or other thing

furnished by any party or non-party (a "producing party") to any other party or non-party in

connection with this action that is appropriately designated under the provisions of this Order.

The form of information protected includes, but is not limited to, documents produced in

discovery, responses to requests to produce documents or other things, responses to

interrogatories, responses to requests for admissions, responses to subpoenas, deposition

testimony and exhibits, and all copies, extracts, summaries, compilations, designations and

portions thereof. This Order shall be binding on the parties hereto when signed regardless of

whether or when the Court enters the Order hereon; however, nothing shall prevent a party from

moving for an Order providing any of the additional protections available under Fed. R. Civ. P.

26(c) for good cause shown.

       2.      "Confidential Information" Defined

       The term "Confidential Information" is defined to mean: a) all documents and other

things produced or otherwise disclosed by the parties in this action, including all copies thereof,

where such items are designated "Confidential" in accordance with the procedures set forth in

this Stipulated Protective Order; and b) all testimony given in this action by the parties, their

officers, testifying experts, directors, agents, and/or employees, whether by deposition or

otherwise, which a party to this action so designates in accordance with the procedures set forth

in this Stipulated Protective Order, including all transcript copies thereof. Such designation shall

be made only as to information that a party in good faith believes contains confidential

information, trade secrets, or other confidential, sensitive, proprietary or competitive information




                                                 2
       Case 7:20-cv-01889-NSR Document 45
                                       44 Filed 01/13/21 Page 3 of 15




entitled to confidential treatment under Fed.R.Civ.P. 26(c)(1)(G).

       3.      Designation of Information for Protection under This Order

               (a)    Method

       Confidential information in documentary or written form shall be designated as such

either by marking each page of the document or writing as "CONFIDENTIAL" or by simply

marking a CD, DVD, memory stick, external drive and/or similar electronic recording device as

"CONFIDENTIAL," in which case all documents (including the pdf images thereof) contained

on such CD, DVD, memory stick, external drive and/or similar electronic recording device and

all printed copies thereof and/or therefrom will be deemed designated as "CONFIDENTIAL"

and will constitute Confidential Information.       For those documents or writings marked as

"CONFIDENTIAL" the designation of "CONFIDENTIAL" shall be plainly legible on each page

of each document, in a manner that will not interfere with the legibility of the document. In lieu

of marking the original of the documents, the party may mark the copies that are produced or

exchanged. Any document of a proprietary or trade secret nature which is inspected and not

selected for copying by the inspecting party shall be deemed "CONFIDENTIAL."

               (b)    Inadvertent Production

       If a party or nonparty, through inadvertence, produces or provides any Confidential

Information without first labeling, marking or designating it as "CONFIDENTIAL" then the

producing party may, within thirty days after the discovery of the inadvertent production, give

written notice to the receiving party or parties that the document, thing, transcript or other

information is "CONFIDENTIAL" and should be treated in accordance with the provisions of

this Order. The receiving party or parties must treat such document, thing, transcript or other

information accordingly from the date such notice is received. Disclosure of such document,




                                                3
       Case 7:20-cv-01889-NSR Document 45
                                       44 Filed 01/13/21 Page 4 of 15




thing, transcript or other information prior to receipt of such notice to persons not authorized to

receive it shall not be deemed a violation of this Stipulated Protective Order; however, those

persons to whom disclosure was made are to be advised that the material disclosed was

"CONFIDENTIAL" and must be treated in accordance with this Stipulated Protective Order.

       4.      Disclosure of "CONFIDENTIAL" Information

       Any information designated "CONFIDENTIAL" pursuant to this Stipulated Protective

Order shall not be disclosed, to any person whatsoever other than: a) to the parties and their

officers and employees, including in-house counsel; b) to each outside counsel for the parties

(whether or not counsel of record herein); c) to members of the legal, paralegal, secretarial, or

clerical staff of such counsel; d) to persons employed as expert consultants, but only if such

expert consultant executes the agreement set forth in Exhibit A hereto; e) to the Court at any

time; and f) to any other person agreed to by the parties in writing, or as the Court may direct.

Agreements in the form of Exhibit A shall be maintained by the counsel obtaining such

agreements.

       5.      Declarations by Persons Receiving Confidential Information and Disclosure
               to Experts

       Any information designated "CONFIDENTIAL" pursuant to this Stipulated Protective

Order shall be held in confidence by each person to whom it is disclosed, shall be used by the

person who receives such information only for the prosecution or defense of claims in this

lawsuit, preparation for trial, trial, and any appeal of this action, and shall not be used by the

receiver of the information for any other purpose. Prior to obtaining access to Confidential

Information, each person other than the Court or the parties' counsel, which includes in-house

counsel, outside counsel (whether or not counsel of record herein) and members of the legal,

paralegal, secretarial, or clerical staff of such counsel to whom such information is disclosed,



                                                4
       Case 7:20-cv-01889-NSR Document 45
                                       44 Filed 01/13/21 Page 5 of 15




shall execute the agreement set forth in Exhibit A hereto. Those agreements shall be maintained

by the counsel obtaining such agreement.

        6.     Use of Confidential Information

        Confidential Information shall be used by the receiving party and persons to whom it is

disclosed (other than the Court and its staff) solely in preparation for trial, and any appellate

proceeding concerning this action. Confidential Information shall not be used by such party or

persons for any business or other purpose, unless agreed to in writing by the disclosing party or

as authorized by further order of the Court.          No person who is furnished Confidential

Information shall disclose it to any person not entitled under this Stipulated Protective Order to

receive it.

        7.     Court Procedures

        Pleadings or other papers filed with or otherwise submitted to the Court that contain or

annex Confidential Information shall be filed in sealed envelopes on which shall be endorsed the

title and case number of this action, an indication of the nature of the contents of the sealed

envelope or other container, the word "CONFIDENTIAL" and the following statement: "Filed

Under Seal Pursuant To Protective Order." Any such pleadings or other papers shall not be filed

or served electronically but, instead, shall be filed and served in accordance with the Clerk of

Court's Sealed Record Filing Instructions. Any such pleading or other paper shall remain sealed

during the pendency of this action, and at the final disposition of this action shall be returned by

the Clerk of the Court to the party who filed same.

        Any party seeking to use confidential information at a Court hearing shall have the

burden of requesting that the references to confidential information be heard only in camera.

        8.     Party's Own Information




                                                 5
       Case 7:20-cv-01889-NSR Document 45
                                       44 Filed 01/13/21 Page 6 of 15




       The restrictions on the use of Confidential Information established by this Order are

applicable only to the use of Confidential Information received by a party from another party or

from a non-party. Nothing herein shall be construed to limit or restrict a producing party's own

use or disclosure of its own Confidential Information for any purpose.

       9.      Objections

       A party may object to any designation of Confidential Information under this Order. In

such event, the following procedure shall be utilized:

               (a)       The objecting party or person shall give counsel of record for the party

asserting the protection written notice thereof, stating the reason therefor specifying the

document by production number, information or other thing as to which such objection is made.

               (b)       If the parties cannot reach agreement concerning the matter within five

business days after delivery of the notice or such shorter time as the Court may allow, then the

objecting party may file and serve a motion for an order of the Court to alter the designation

pursuant to this Order as to such objected to document, information or thing. Such motions must

be fi led and served within ten business days after the expiration of the five business day period

referred to previously. Any such motion shall be set for the earliest possible date on the Court's

motion calendar and shall not be continued without the consent of all parties. The protections of

this Order shall continue to apply to the objected to document, information or thing pending a

decision by the Court.

       10.     Disclosure to Author or Addressee

       Nothing herein shall prohibit a party or its counsel, from disclosing any document

designated as "CONFIDENTIAL" to the person who is the author, addressee or prior recipient of

such document, and none of the provisions of this Order shall apply to any such disclosure.




                                                 6
       Case 7:20-cv-01889-NSR Document 45
                                       44 Filed 01/13/21 Page 7 of 15




       11.     Depositions

       Depositions may be designated by any party as "CONFIDENTIAL" in accordance with

this Stipulated Protective Order by notifying the other parties in writing within fifteen (15)

calendar days of receipt of the deposition transcript.       Until that time has expired, every

deposition transcript shall be considered Confidential Information in its entirety. In the event a

party designates a deposition as "CONFIDENTIAL," the entire transcript shall be considered

Confidential Information.     Preferably, a party shall state its intention to so designate the

transcript on the record at the deposition.   The court reporter shall place "CONFIDENTIAL" on

the cover of any deposition transcript so designated.

       12.     Subpoenas

       In the event any person or party subject to this Order having possession, custody or

control of any Confidential Information receives a subpoena or other process or order to produce

such information in a different proceeding or case, such person or party shall, within seven (7)

calendar days of receipt of the subpoena or other process or order to produce, notify in writing

the attorneys of record in this case of the party claiming such confidential treatment of the item,

document or information sought by such subpoena or other process or order, shall furnish those

attorneys of record in this case with a copy of said subpoena or other process or order, and shall

provide reasonable cooperation with respect to any procedure to protect such information or

matter as may be sought to be pursued by the party whose interests may be affected. If the party

asserting confidentiality makes a motion to quash or modify such subpoena, process or order,

unless otherwise ordered by a court of competent jurisdiction, there shall be no disclosure of the

subject matter objected to pursuant to the subpoena, process or order until the court having




                                                 7
       Case 7:20-cv-01889-NSR Document 45
                                       44 Filed 01/13/21 Page 8 of 15




jurisdiction over the controversy has ruled upon the motion, and then only in accordance with the

ruling so made. If no such motion is made despite a reasonable opportunity to do so, any person

or party subject to this Order who receives any subpoena or other process or order in a different

proceeding or case shall be entitled to comply with such subpoena process or order.

       13.     No Waiver

        Other than as specified herein, neither the taking of nor the failure to take any action to

enforce the provisions of this Order, nor the failure to object to any designation or any such

action or omission, shall constitute a waiver of any right to seek and obtain protection or relief in

this action or any other action, retroactively or otherwise, including, but not limited to, the right

to claim that any information is or is not proprietary to any party or non-party, is or is not entitled

to protection under this Stipulated Protective Order or that such information does or does not

embody trade secrets of any party or non-party or is not then subject to discovery pursuant to

prior agreement of the parties. The procedures set forth herein shall not affect the rights of the

parties to object to discovery on grounds other than those related to trade secrets or proprietary

information claims, nor shall it relieve a party of the necessity of proper response to discovery

devices. The execution of this agreement by any party shall not prevent such party from

asserting any objections to any discovery request on the basis of relevancy or other grounds

allowed pursuant to the Federal Rules of Civil Procedure.

       14.     No Probative Value

        This Stipulated Protective Order shall not abrogate or diminish any contractual, statutory

or other legal obligation or right of any party or person with respect to any Confidential

Information. The fact that information is designated "CONFIDENTIAL" under this Order shall

not be deemed to be determinative of what a trier of fact may determine to be confidential or




                                                   8
         Case 7:20-cv-01889-NSR Document 45
                                         44 Filed 01/13/21 Page 9 of 15




proprietary and shall not be used against the party asserting or invoking the designation for any

purpose. This Stipulated Protective Order is without prejudice to the right of any party or non-

party to bring before the Court the question of: (i) whether any particular material is or is not

confidential; (ii) whether any particular information or material is or is not entitled to a greater or

lesser degree of protection than provided hereunder; or (iii) whether any particular information

or material is or is not relevant to any issue of this case, or is or is not admissible, provided that

in doing so the party complies with the procedures set forth in this Stipulated Protective Order.

This Stipulated Protective Order shall not be admissible during the trial of this action, nor shall a

jury be advised of such designation. The fact that any information is disclosed, used or produced

in discovery or trial herein shall not be construed as an express or implied determination or

admission that the information is deemed admissible, or may be offered in any action or

proceeding before any court, jury, agency or tribunal for any purpose.

         15.    Return of Information

         Within sixty days after the conclusion of this action, whether by judgment and exhaustion

of all appeals or by settlement, all documents, information and other things made subject to this

Stipulated Protective Order shall be (i) delivered to the party that furnished such Confidential

Information or (ii) in lieu of delivery to the furnishing party, destroyed, in which event the

receiving party, upon request, shall give written notice of such destruction to the producing

party.    The attorneys of record shall ensure that all the Confidential Information in the

possession, custody or control of their clients, experts, consultants and others who received

Confidential Information from those attorneys of record is also destroyed or returned to the party

that furnished such Confidential Information. In no event shall a party, its experts, consultants or

others who received Confidential Information retain a copy of the Confidential Information




                                                  9
      Case 7:20-cv-01889-NSR Document 45
                                      44 Filed 01/13/21 Page 10 of 15




produced to it. Notwithstanding the foregoing, counsel of record for this action may retain one

copy of the production materials, all pleadings and motions filed with the Court and/or served

upon counsel and may retain one copy of each transcript of any depositions taken in this action,

including any exhibits referenced therein, provided, however, that access to Confidential

Information contained in such pleadings, depositions and exhibits shall be limited to counsel of

record for its own internal use and that such information shall not be provided to anyone without

the express prior written permission of counsel of record for the producing party or pursuant to a

Court Order.

       16.     Miscellaneous

       Nothing in this Order shall preclude any party to this action or their attorneys from:

               (a)     Disclosing or using, in any manner or for any purpose, any information,

documents or things obtained from a source other than discovery or to which a party has a right

of access independent of discovery, unless the party is already bound by a separate agreement or

order not to disclose such information, documents or things.

               (b)     Disclosing or using, in any manner or for any purpose, any information,

document or thing that is at the time of production or disclosure or subsequently becomes,

through no wrongful act or failure to act on the part of the receiving party, generally available to

the public through publication or otherwise or is already rightfully in the possession of the

receiving party at the time of production.

       17.     Court's Jurisdiction, Choice of Law and Venue

       The Court retains jurisdiction to make such amendments, modifications, deletions and

additions to this Order as the Court may from time to time deem appropriate. The provisions of

this Order regarding the use and/or disclosure of Confidential Information shall survive the




                                                10
      Case 7:20-cv-01889-NSR Document 45
                                      44 Filed 01/13/21 Page 11 of 15




termination or transfer of this action, and the Court shall retain Jurisdiction with respect to this

Order.

         The rights of the parties to this Stipulated Protective Order shall be governed by the laws

of the State of New York without regard to any conflicts of law rules, and all legal actions

involving this Stipulated Protective Order must be brought by any party hereto in the United

States District Court for the Southern District of New York.

         18.    Execution

         This Stipulated Protective Order may be executed in counterparts, and upon the signature

of all parties shall be valid and enforceable as a single, signed original. In addition, the parties

represent and warrant that the persons executing this Stipulated Protective Order on their

respective behalves have the authority to do so and each signatory of this Stipulated Protective

Order represents and warrants that he or she is legally competent and fully authorized to execute

this Stipulated Protective Order on behalf of the party whose name appears at or above the

signatory's signature.


         19.    Remedies

         This Stipulated Protective Order may be enforced by the sanctions set forth in Fed. R.

Civ. Pro. 37(b), and/or any other sanctions as may be available to the Court. All other remedies

available to any person injured by a violation of this Stipulated Protective Order are fully

reserved.

Dated: January 8, 2021
       New York, New York




                                                 11
    Case 7:20-cv-01889-NSR Document 45
                                    44 Filed 01/13/21 Page 12 of 15




    ey R. Greenwald                             Timothy F. Sch eitzer
    ra L. Gongaware                             Hoffman & S weitzer
CLYDE & CO US LLP                               Attorneysfor Plaintiff Mark R
Attorneysfor Defendant Ballard Marine,          212 West 35th Street
LLC and Ballard Marine Construction, LLC        New York, New York 10005
The Chrysler Building                           Tel: (212) 465-8850
405 Lexington Avenue, 16th Floor
New York, New York 10174
Tel: (212


   omas M. Canevari                             Aviva Stein
Michael J. Dehart                               Nicholas R. Napoli
Freehill, Hogan & Mahar                         Wilson, Elser, Moskowitz, Edelman &
Attorneys for Defendant Resolve Marine          Dicker LLP
Services, Inc. and Resolve Marine Group,        Attorneysfor Defendant Tappan Zee
Inc.                                            Constructors, LLC
80 Pine Street                                  1133 Westchester Avenue
New York, New York 10005                        White Plains, New York 10604
Tel: (212) 425-1900                             Tel: (914) 872-7790




SO ORDERED:




                                                       Dated: January 13, 2021
HON. NELSON S. ROMAN                                            White Plains, NY
UNITED STATES DISTRICT COURT JUDGE




                                           12
     Case 7:20-cv-01889-NSR Document 45
                                     44 Filed 01/13/21 Page 13 of 15




Corey R. Greenwald                              Timothy F. Schweitzer
Laura L. Gongaware                              Hoffman & Schweitzer
CLYDE & CO US LLP                               Attorneysfor Plaintiff Mark Ryan
Attorneys for Defendant Ballard Marine,         212 West 35th Street
LLC and Ballard Marine Construction, LLC        New York, New York 10005
The Chrysler Building                           Tel: (212) 465-8850
405 Lexington Avenue, 16th Floor
New York, New York 10174
Tel: (212) 710-3900


Thomas M. Canevari                                   a tein
Michael J. Dehart                               Nicholas R. Napoli
Freehill, Hogan & Mahar                         Wilson, Elser, Mosko      , Edelman &
Attorneys for Defendant Resolve Marine          Dicker LLP
Services, Inc. and Resolve Marine Group,        Attorneysfor Defendant Tappan Zee
Inc.                                            Constructors, LLC
80 Pine Street                                  1133 Westchester Avenue
New York, New York 10005                        White Plains, New York 10604
Tel: (212) 425-1900                             Tel: (914) 872-7790




SO ORDERED:




                                                       Dated:
HON. NELSON S. ROMAN
UNITED STATES DISTRICT COURT JUDGE




                                           12
      Case 7:20-cv-01889-NSR Document 45
                                      44 Filed 01/13/21 Page 14 of 15




                                            EXHIBIT A

                          DECLARATION REGARDING RECEIPT
                           OF CONFIDENTIAL INFORMATION


                                                                               declare that:

       1.      My address is
               , and the address of my present employer is


       2.      My present occupation or job description is


       3.      My present relationship to plaintiffs/defendants is


         4.     I have received a copy of the Stipulated Protective Order (the "Protective Order")
in this action.

        5.    I have carefully read and understand the provisions of the Protective Order, agree
to be bound by it and specifically agree I will not use or disclose to anyone any of the contents of
any Confidential Information received under the protection of the Protective Order.

        6.     I understand that I am to retain all copies of any of the materials that I receive that
have been so designated as Confidential Information in a container, cabinet, drawer, room or
other safe place in a manner consistent with the Stipulated Protective Order and that all copies
are to remain in my custody until I have completed my assigned or legal duties. I will destroy or
return to counsel all confidential documents and things that come into my possession. I
acknowledge that such return or the subsequent deslruetiun of such materials shall not relieve me
from any of the continuing obligations imposed upon me by the Stipulated Protective Order.

       7.      I understand that the use of Confidential Information in any manner contrary to
the provisions of the Stipulated Protective Order may subject me to sanctions of the Court for
contempt.

       8.     I hereby irrevocably submit to the jurisdiction of the Court where this action is
pending for the purpose of enforcing the Stipulated Protective Order and the obligations I am
undertaking by executing this declaration.
      Case 7:20-cv-01889-NSR Document 45
                                      44 Filed 01/13/21 Page 15 of 15




       Pursuant to 28 U.S.C. §1746, I declare under penalty of perjury under the laws of the
United States of America that the foregoing is true and correct.


Executed   this           day   of                             , 20   ,   in   the State of




                                          Signature

Witness:
Print Name:
Date:




                                             2
